AO 455 (Rev. 01/09) Waiver of an Indictment

UNITED STATES DISTRICT COURT

for the
Eastern District of Louisiana

United States of America

Vv. Case No. 19-233

Wesley Tyron Bishop

 

ed

Defendant

WAIVER OF AN INDICTMENT

I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.

After receiving this advice, | waive my right to prosecution by indictment and consent to prosecution by
information.

Date: 12/02/2019 \ on \ WO

Defendin\l signature

 

Printed name e of of defendant's ¢ 's attorney
Judge's signature

Dana M. Douglas, Magistrate Judge
Judge's printed name and title
